Title: From Thomas Jefferson to William Short (Extract), [30 April 1784]
From: Jefferson, Thomas
To: Short, William



[30 April 1784]

Whether Congress will keep ministers abroad is still undecided. A disposition however seems to prevail to add to the present commission for negociating foreign treaties of amity and commerce. One of  our own delegates and one other gentleman have proposed the mission to me. If I was thought of at all, I wished not to have known it, as it may place me in a very false point of view to others. I am in truth indifferent. If they desire it I shall go, for place is to me at present uninteresting. As young Franklin is already Secretary to the Commission, you have said you would condescend to be the index of a book. So dispose then of your matters as to be in utrumque paratus, and on short warning. If I am enabled to offer you no other advantage [than a bed and board free, I am also enabled to] assure you I shall give you very little trouble. A first and full supply of cloathing will cost you an hundred guineas, and a considerably less sum will suffice annually afterwards. Pocket  expenses will be you know just what you please. I am assured that a servant carried from hence, will be an expense, incumbrance, and the most useless animal in the world. To hire a Valet therefore will add from twelve to twenty four guineas a year to your expence. A few days or weeks will certainly decide whether I am to go, and should you conclude finally to be of the party, let me know by the return of the first or second post, that I may be prepared to answer any other applications on the same subject. Still however consider this only as among possible events. Dr. Lee is appointed an Indian Commissioner, which vacates his seat here. I had suggested to a friend early in the winter your nomination to Congress. Should you be appointed and Congress adjourned you had better do no act of acceptance till November.
